Title: To George Washington from Edmund Pendleton, 16 February 1781
From: Pendleton, Edmund
To: Washington, George


                        
                            Dear Sir
                            Edmundsbury Virga Feby 16th 1781.
                        
                        I beg Pardon for having so long delayed to pay you my Annual Acknowledgment of regard & Esteem, as
                            well as that for your very obliging favour of October 22d by General Green, who passed wth such rapidity to the Scene of
                            his Command, as to Miss me, otherwise I should have been happy in shewing him every mark of respect due to his Merit and
                            yr recommendation, as well as in the pleasure of his Company; However he was hastening to enjoy a Superior pleasure in
                            contriving to Stop the Rapid Progress of the Enemy in the Country Committed to his care. Upon his great Success in which,
                            I congratulate you, & the Public. I have long lamented the want of System & Stability in the Conduct of
                            our Public affairs; the grand Objects of men & money instead of being provided, by foresight, wisdom &
                            Permanent means, have been left to be scrambled up on the Spur of Occasion, & of course by Indigested distructive
                            Measures—Men might have been raised, for the War at a moderate bounty, if the Subject had been taken up in time, but this
                            has been now render’d difficult, if not impossible, by the large bounties given to tempt men hastily into the feild, tho’
                            for a very Short time. For they soon learn to calculate upon that scale, & say if a four Months Service be worth
                            £300, that for the War deserves a Sum beyond the reach of calculation: The late Invasion has retarded the business of
                            Attempting to fill up our Continental line, which will not be done for the War, notwithstanding the high bounty of  1,000 dollars in
                            hand, a Specific Collection of cloathing, & Provisions, & at the End of the War 300 acres land, &
                            a young negroe; I am happy in finding we shall have some however, since the business began only last Monday in this
                            County, & I was yesterday told by a Majestrate he had sworn five listed for the War: We shall also have some for 3
                            years, but I believe the Bulk of them will be drafted for 18 Months, who, as Usual, will return as soon as they have
                            learnt their duty.
                        In the business of Finance it is not to be wonder’d at, that we should blunder, having been unused to that
                            delicate Subject. We had been only small Haberdashers in the Commerce of Paper, & therefore were Alarm’d at every
                            little report of it’s depreciation, when such large quantitys were necessarily emitted-- And instead of the Radical
                            remedies of taxes & a foreign Loan to support it’s credit, We had recourse to Palliative Expedients of a
                            Speculative kind, wch failed in practical Adoption, & made new ones Necessary; ’til at length they lost even the
                            Power of amusing; and I think it may be pronounced that every Attempt Of Congress to Support the Credit of the paper, has
                            produced the direct contrary effect. & that if they had continued Emitting as Necessity required, & Used
                            their endeavours to procure a foreign loan; and the States had at the same time Imposed taxes, proportioned in some degree
                            to the quantity of money in circulation, & nothing further had been said or done on the Subject of depreciation,
                            It would have never reach’d one half the Height, it has done. However I am drawn Unwarily into finding fault upon this
                            deep Subject & will have done. Upon that of want of System, I have to regret that in my Opinion, to it was to be
                            imputed our disgrace in having Our Metropolis, at 100 miles distance from the Sea Coast, Supprized & taken without
                            resistance by an handful of Banditti—No regular mode of Intelligence had been fix’d of the Arrival of the Enemy, &
                            yet the Governor’s expecting an Account of their progress, after he had received that of their Arrival from a private
                            hand, Occasioned him to delay calling the Neighbouring Militia ’til it was too late. I am sure his Intentions are the very
                            best, but he was Incredulous, & not sufficiently attentive on this Occasion. It is only to you Sir, that I speak
                            thus freely, who I know, if you can, will make a good Use of any hint, but never a bad one.
                        I forbear relating any Occurrences respecting the present State of the War, knowing that your Intelligence is
                            much better than mine—I have only to add my Wishes for yr & good Mrs Washingtons happiness, & that I am
                            with the Warmest & most sincere Affection Yr Excellys Mo. hble & Obet Servt
                        
                            Edmd Pendleton
                        
                    